UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 19, 2011 OGE ENERGY CORP. (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdiction of Incorporation) 1-12579 73-1481638 (Commission File Number) (IRS Employer Identification No.) 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321 (Address of Principal Executive Offices) (Zip Code) 405-553-3000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At the Annual Meeting of Shareowners of OGE Energy Corp. held on May19, 2011, the shareowners: ŸElected the three directors nominated by the Board of Directors; ŸApproved the amendment of the Restated Certificate of Incorporation to increase the number of authorized shares of common stock from 125,000,000 to 225,000,000; ŸApproved, on an advisory basis, executive compensation; ŸIndicated a preference, on an advisory basis, to hold future advisory votes on executive compensation every year; and ŸRatified the appointment of Ernst & Young LLP as the Company’s principal independent accountants for 2011. The number of votes cast for, against or withheld, as well as the number of abstentions and broker non-votes as to each of such matters, were as stated below. Proposal No. 1: Votes For Votes Withheld Broker Non-Votes Election of Directors Terms Expiring in 2012 Kirk Humphreys Linda Petree Lambert Leroy C. Richie Proposal No. 2: Votes For Votes Against Abstentions Amendment of the Restated Certificate of Incorporation to increase the number of authorized shares of common stock from 125,000,000 to Proposal No. 3: Votes For Votes Against Abstentions Broker Non-Votes Advisory vote on executive compensation Proposal No. 4: 3 Years 2 Years 1 Year Abstentions Broker Non-Votes Advisory vote on the frequency of advisory votes on executive compensation Proposal No. 5: Votes For Votes Against Abstentions Ratification of the appointment of Ernst & Young LLP as our principal independent accountants for 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OGE ENERGY CORP. (Registrant) By: /s/ Scott Forbes Scott Forbes Controller and Chief Accounting Officer May 24, 2011
